DETAILED ACTION

	Applicant’s amendment and response received on 1/28/2021 has been entered. Claims 67-72, and 74-83 have been canceled, and new claims 86-97 have been added. Claims 66, 73, and 84-97 are now currently pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
	Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 112


The rejection of previously pending claims 66-85 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicant’s cancellation of or amendments to the claims.

The separate rejections of previously pending claim 76 or claim 77 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness are withdrawn in view of the cancellation of these claims. 

The rejection of previously pending claims 66-85 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in view of applicant’s cancellation of or amendments to the claims, in particular amendments which recite that the crRNA sequence does forms no mismatches with the target sequence. 

Applicant’s amendments to the claims has necessitated the following new grounds of rejection. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 90-91, 96-97 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989). New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972). 
Applicant’s amendment to the claims received on 1/28/21 added new claims 90-91 and 96-97. Claims 90-91 each depend on claim 86 which depends on claim 66, and recite that the IL-1alpha gene is an equine IL-1alpha gene (claim 90), or a canine IL-1alpha gene (claim 91). Claims 96-97 each depend on claim 92, which depends on claim 66, and recite that the IL-1beta gene is an equine IL-1beta gene (claim 96), or a canine IL-1beta gene (claim 97). The applicant indicates that the specification provides support for these new claim limitations in at least paragraph 25 and 111. While both of these paragraphs refer broadly to the treatment of canine lameness or joint disease or equine lameness or joint disease, using a disclosed gene-editing system, these paragraphs do not disclose gene-editing of either a canine or equine IL-1alpha gene or a canine or equine IL-1beta gene. The specification broadly refers to gene-editing a locus related to joint function, and specifically discloses gene editing of one of the following genes: IL-1alpha, IL-1beta, IL-4, IL-9, IL-10, IL-13, and TNF-alpha. However, neither the cited paragraphs, nor the remainder of the specification including the sequence listing, discloses or describes an equine or canine IL-1alpha or IL-1beta gene sequence. The specification only provides sequence information for mouse and human IL-1alpha and IL-1beta, and further only provides sequence information for gRNA which target an exon in the mouse IL-1alpha or mouse IL-1beta genes. The specification does not disclose any canine or equine IL-1alpha or IL-1beta genomic or cDNA sequence or disclose any specific target sequence within the larger sequences for gene editing. The specification also does not disclose an gRNA sequence for targeting the an exon in the canine or equine IL-1alpha or IL-1beta genes. Note that the claims require that the crRNA sequence present in the gRNA is complementary to sequence in an exon of IL-1alpha or IL-1beta and forms no mismatches with the target sequence. Thus, while the specification provides a broad disclosure for targeting the IL-1alpha or IL-1beta genes, and independently discloses the use of gene editing of a variety of genes to treat canine or equine lameness/joint disease, the specification does not actually disclose the canine or equine IL-1alpha or IL-1beta locus or any associated gene or exon sequence, and further does not disclose the species of products as claimed in claims 90-91 and 96-97 which include a composition comprising a gRNA which targets an exon in a canine IL-1alpha or IL-1beta gene, or a composition comprising a gRNA which targets an exon in an equine IL-1alpha or IL-1beta gene. No canine or equine IL-1alpha or IL-1beta genes or any gRNA which target an exon in these any of these genes are either explicitly or implicitly disclosed in the specification. As such, neither applicant’s generic disclosure of gRNA which target and exon in an IL-1alpha or IL-1beta gene, nor applicant’s generic teaching to treat canine or equine lameness or joint disease by gene editing any gene associated with joint disease is sufficient to provide adequate written description for a gRNA which targets an exon present in a canine or equine IL-1alpha or IL-1beta gene. 
Please note that an adequate description of a genus may not support claims to a subgenus or species within the genus. In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972). See also Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.") (emphasis in original); Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000). See also MPEP 2163. Thus, for the reasons set forth above, the subject matter in new claims 90-91 and 96-97 represents new matter not disclosed or supported by the disclosure in the as filed specification. 

Specification

The objection to the specification as failing to provide proper antecedent basis for the claimed subject matter is withdrawn in view of applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 102


The rejection of previously pending claims 66-67, 76, and 84 under 35 U.S.C. 102(a)(1) as being anticipated by Karakasheva et al. (2018) Cancer Res., Vol. 78(17), 4957-4970, published online July 5, 2018, is withdrawn in view of cancellation of or amendments to the claims. Note that the claims as amended limit the target to an exon in an IL-1alpha and/or IL-1beta gene(s), whereas Karakasheva targets the IL-6 gene.  

Claim Rejections - 35 USC § 103

The rejection of previously pending claims 66-69, 76, and 83-85 under 35 U.S.C. 103 as being unpatentable over Karakasheva et al. (2018) Cancer Res., Vol. 78(17), 4957-4970, published online July 5, 2018, in view of Lau et al. (2017) F1000Research 2017, 6(F1000 Faculty Rev):2153, pages 1-21 (doi:10.12688/f1000research.11243.1), is withdrawn in view of the cancellation of or amendments to the claims. Note that the claims as amended limit the target to an exon in IL-1alpha and/or IL-1beta. Note that the claims as amended limit the target to an exon in an IL-1alpha and/or IL-1beta gene(s), whereas Karakasheva targets the IL-6 gene.  

Amended and new claims 66, and 84-86 remain or are newly rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. (2017) Scientific Reports, Vol. 7, 17077, DOI:10.1038/s41598-017-17387-x, pages 1-12, in view of Lau et al. (2017) F1000Research 2017, 6(F1000 Faculty Rev):2153, pages 1-21 (doi:10.12688/f1000research.11243.1),  Note that previously rejected claims 67-69, 76, 78-79, and 83 have been canceled. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below. 
The applicant argues that there is no motivation to change the vector taught by Daniels for the AAV vectors taught by Lau et al. because the rejection does not identify and benefits to the proposed modification of the Daniels method and therefore the rejection is improperly based on hindsight reasoning. The applicant further argues that neither Daniels et al. nor Lau et al. teach the recited functional property of the composition for “reducing inflammation in a joint following injection of the pharmaceutical composition to the joint”. According to applicant, the specification demonstrates this effect which would not have been obvious based on the cited references. 
In response to applicant’s comments that the rejection does not identify a benefit in modifying the primary reference and that therefore the rejection is based on upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In addition, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The test for combining references is not what the individual references themselves suggest, but rather what the combination of disclosures taken as a whole would have suggested to one of ordinary skill in the art.  In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  For the purpose of combining references, those references need not explicitly suggest combining teachings, much less specific references. In re Nilssen, 7 USPQ2d 1500 (Fed. Cir. 1988). 
Importantly, it is also noted that motivation to combine the teachings of the references need not rely on the rationale of a “benefit” or “improvement” to the primary reference as the motivation to combine references. A number of rationales are permissible in combining the teachings of references to establish obviousness, including substituting equivalents known for the same purpose, and the art recognized suitability of a known material for an intended purpose. See MPEP 2144.06 and 2144.07. Note as well that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
In the instant case, Daniels et al. was cited for teaching CRISPR KO of IL-1alpha by targeting the NLS encoding sequence in the IL-1alpha gene (Daniels et al., page 1). Daniels used two synthesized gRNAs specific for sequence within the NLS coding sequence of mouse IL-1alpha and cas9 protein to inactivate the IL-1alpha gene in cells, and further teaches that the target sequence must comprise a PAM sequence (Daniels et al., pages 2-3 and Figure 1).  As noted by applicant, Daniels et al. provided the gRNA and Cas9 as a riboprotein complex. Daniels et al. differs from the instant compositions in that Daniels et al. does not teach the use of a viral vector(s) to express Cas9 and the gRNAs. However, Lau et al. was cited to teach that viral-based genome editing remains a popular choice to achieve stable or elevated expression of Cas9 and the single-guide RNA (sgRNA) required for establishing animal disease models and therapeutic gene editing in animals (Lau et al., page 3). .Lau et al. teaches numerous viral vector based Crispr systems, where one or more viral vectors encode the Cas9 gene and the gRNA(s) sequence(s) have been used successfully in the prior art to inhibit or knockout gene expression of a target gene in a cell. In particular, Lau et al. teaches the use of adeno-associated virus vectors including AAV5 to express Cas9 and one or more gRNA sequences (Lau et al., page 3, and Tables 1 and 2). Lau et al. also teaches a dual vector system or a single vector for expressing Cas9 and gRNA(s) (Lau et al., Figure 1). Furthermore, Lau et al. specifically teaches that both riboprotein complexes of Cas9/gRNA and AAV encoding Cas9 and the gRNA have been used successfully to edit target gene sequences in cell in vivo (Lau et al., page 3). Lau states, “..viral-based in vivo genome editing remains a popular choice to achieve stable or elevated expression of Cas9 and single-guide RNA (sgRNA) required for establishing animal disease models and therapeutic gene editing in animals” (Lau et al., page 3, column 1, paragraph 2). Thus, Lau et al. clearly establishes adeno-associated viral vector delivery of Cas9 and sgRNA is a well-established method of delivering the Crispr/Cas machinery to target cells in vivo, and that both methods, the delivery of riboprotein complexes comprising Cas9 and gRNA and the delivery of viral vectors encoding Cas9 and gRNA, can be used to achieve the same purpose of gene editing of a target gene in a cell in vivo with a reasonable expectation of success. Thus, Lau et al. provides the requisite evidence that AAV delivery of Cas9 and gRNA is equivalent to the delivery of a riboprotein complex of Cas9/gRNA as taught by Daniels  for the same purpose of gene editing a target sequence in a cell in vivo, and that a composition comprising an AAV vector(s) encoding Cas9 and gRNA is art recognized as suitable for the intended purpose of therapeutic gene editing. 
Thus, it is maintained that based on the detailed teachings of Lau for the successful use of an adeno-associated virus Crispr system comprising one or two different AAV vectors, and in particular AAV5, to express Cas9 and gRNA(s) to gene edit a target sequence in a cell, it would have been prima facie obvious to the skilled artisan at the time of filing to express Cas9 and the IL-1alpha specific gRNAs taught by Daniels et al. using one or two AAV5 vectors in order to knockout the IL-1 alpha gene in a cell with a reasonable expectation of success as the use of AAV viral vectors encoding Cas9 and an sgRNA has been proven to be predictably effective in gene editing, and the substitution of an AAV viral vector encoding Cas9 and sgRNA specific for IL-1alpha for the Cas9/sgRNA riboprotein complex specific for IL-1alpha taught by Daniels et al. represents nothing more than the substitution of one art recognized equivalent for another with predictable results.  
In regards to applicant’s arguments that the references do not teach the effectiveness of injection of an AAV vector(s) encoding Cas9 and at least one gRNA specific of IL-1alpha to a joint for reducing inflammation, it is noted that the claims under examination are product claims not method claims. The phrase “for the treatment or prevention of a joint disease” in the preamble represents the intended use for the product. Likewise, the newly added wherein clause also recites an intended use and effect of the product, where the composition is “capable of reducing inflammation in a joint following injection of the pharmaceutical composition to the joint”. Both of these recitations place limits on the use of the product and do not place any limitations on the actual structure of the claimed product. As set forth in the rejection of record, the use of a product for a particular purpose is not afforded patentable weight in a product claim where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. The MPEP states that,”.. in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.” In re  Casey, 152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963)(MPEP 2111.02). As stated above, the use of the product for injection into a joint to reduce inflammation does not appear to impart any additional structural limitations to the structural elements specifically recited in the claims. Finally, it is noted that as far as the functional properties of IL-1alpha are concerned, Daniels et al. clearly teaches that IL-1alpha is one of the most studied pro-inflammatory cytokines and is involved in inflammation associated with various diseases. As such, the skilled artisan at the time of filing would have had a reasonable expectation that inactivation of IL-1alpha would be anti-inflammatory. Thus, for the reasons set forth above, the rejection of record stands. 

Amended or new claims 66, 84-85, and 92 remain or are newly rejected under 35 U.S.C. 103 as being unpatentable over Horai et al. (1998) J Exp Med, Vol 187, page 1463–1475, in view of Daniels et al. (2017) Scientific Reports, Vol. 7, 17077, DOI:10.1038/s41598-017-17387-x, pages 1-12, and Lau et al. (2017) F1000Research 2017, 6(F1000 Faculty Rev):2153, pages 1-21 (doi:10.12688/f1000research.11243.1). Note that previously rejected claims 67-69, 76, 78-80, and 83 have been canceled. 
The applicant reiterates their argument that there is no motivation to change the vector taught by Daniels for the AAV vectors taught by Lau et al. because the rejection does not identify and benefits to the proposed modification of the Daniels method and therefore the rejection is improperly based on hindsight reasoning. The applicant further argues that Horai et al. uses yet a different system- gene editing by homologous recombination, and there is no motivation to substitute this system for CRISPR/Cas because there are no teachings that the CRISPR/Cas system would be easier or provide any other benefits than the homologous recombination method taught by Horai et al. 
In response to applicant’s comments that the rejection does not identify a benefit in modifying the primary reference and that therefore the rejection is based on upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In addition, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The test for combining references is not what the individual references themselves suggest, but rather what the combination of disclosures taken as a whole would have suggested to one of ordinary skill in the art.  In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  For the purpose of combining references, those references need not explicitly suggest combining teachings, much less specific references. In re Nilssen, 7 USPQ2d 1500 (Fed. Cir. 1988). 
Importantly, it is also noted that motivation to combine the teachings of the references need not rely on the rationale of a “benefit” or “improvement” to the primary reference as the motivation to combine references. A number of rationales are permissible in combining the teachings of references to establish obviousness, including substituting equivalents known for the same purpose, and the art recognized suitability of a known material for an intended purpose. See MPEP 2144.06 and 2144.07. Note as well that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
In the instant case, Horai et al. was cited for teaching to knockout IL-1alpha, IL-1beta, or both in mice (Horai eta l., pages 1463-1465). Horai et al. teaches to delete sequence in exon5 through intron 5 in the IL-1alpha gene and in exon 3 through exon 5 of the IL-1bete gene (Horai et al., pages 1464-1465). While Horai et al. teaches inactivate the IL-1alpha and/or IL-1beta genes using targeted homologous recombination not CRISPR as claimed, other methods of gene editing to inactivate genes, including IL-1 genes, and/or delete specific portions of a gene were well known in the prior art. Daniels et al. for example was cited for teaching CRISPR KO of IL-1alpha by targeting the NLS encoding sequence in the IL-1alpha gene (Daniels et al., page 1). Daniels used two synthesized gRNAs specific for sequence within the NLS coding sequence of mouse IL-1alpha and cas9 protein to inactivate the IL-1alpha gene in cells, and further teaches that the target sequence must comprise a PAM sequence (Daniels et al., pages 2-3 and Figure 1).  Daniels et al. teaches that the Crispr/Cas9 system has gained popularity in gene modification due to its simplicity of application, ease in design, and demonstrated successful use in generating transgenic mouse models (Daniels et al., page 2). These features represent a “benefit” of the Crispr system over other systems. Thus, Daniels et al. provides specific motivation to inactivate a target gene by using the Crispr/Cas9 system instead of homologous recombination due to the benefits of increased simplicity. Again, applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. The teachings of Daniels et al. that Crispr is the latest generation of gene editing technology and has rapidly gained popularity due to its simplicity-it is easy to design and generate in the laboratory, and that Crispr has been demonstrated to work in numerous mammalian genomes provides ample motivation for the skilled artisan to choose this method of gene inactivation other older methods, such as gene knockout using homologous recombination. Thus based on this motivation and the demonstration by Daniels et al. that the mouse IL-1alpha gene can be inactivated using a Crispr/Cas9 system, it would have been prima facie obvious to the skilled artisan at the time of filing to substitute the use of a Crispr system as disclosed by Daniels et al. to inactivate both the IL-1alpha and the IL-1beta genes in a mouse as taught by Horai et al. with a reasonable expectation of success. 
The rejection of record also acknowledged that Horai et al. in view of Daniels et al. further differs from the instant compositions in that Daniels et al. does not teach the use of a AAV viral vector(s) to express Cas9 and the gRNAs. As noted by applicant, Daniels et al. provided the gRNA and Cas9 as a riboprotein complex. Lau et al. was cited to teach that viral-based genome editing remains a popular choice to achieve stable or elevated expression of Cas9 and the single-guide RNA (sgRNA) required for establishing animal disease models and therapeutic gene editing in animals (Lau et al., page 3). .Lau et al. teaches numerous viral vector based Crispr systems, where one or more viral vectors encode the Cas9 gene and the gRNA(s) sequence(s) have been used successfully in the prior art to inhibit or knockout gene expression of a target gene in a cell. In particular, Lau et al. teaches the use of adeno-associated virus vectors including AAV5 to express Cas9 and one or more gRNA sequences (Lau et al., page 3, and Tables 1 and 2). Lau et al. also teaches a dual vector system or a single vector for expressing Cas9 and gRNA(s) (Lau et al., Figure 1). Furthermore, Lau et al. specifically teaches that both riboprotein complexes of Cas9/gRNA and AAV encoding Cas9 and the gRNA have been used successfully to edit target gene sequences in cell in vivo (Lau et al., page 3). Lau states, “..viral-based in vivo genome editing remains a popular choice to achieve stable or elevated expression of Cas9 and single-guide RNA (sgRNA) required for establishing animal disease models and therapeutic gene editing in animals” (Lau et al., page 3, column 1, paragraph 2). Thus, Lau et al. clearly establishes adeno-associated viral vector delivery of Cas9 and sgRNA is a well-established method of delivering the Crispr/Cas machinery to target cells in vivo, and that both methods, the delivery of riboprotein complexes comprising Cas9 and gRNA and the delivery of viral vectors encoding Cas9 and gRNA, can be used to achieve the same purpose of gene editing of a target gene in a cell in vivo with a reasonable expectation of success. Thus, Lau et al. provides the requisite evidence that AAV delivery of Cas9 and gRNA is equivalent to the delivery of a riboprotein complex of Cas9/gRNA as taught by Daniels  for the same purpose of gene editing a target sequence in a cell in vivo, and that a composition comprising an AAV vector(s) encoding Cas9 and gRNA is art recognized as suitable for the intended purpose of therapeutic gene editing. 
Thus, it is maintained that based on the detailed teachings of Lau for the successful use of an adeno-associated virus Crispr system comprising one or two different AAV vectors, and in particular AAV5, to express Cas9 and gRNA(s) to gene edit a target sequence in a cell, it would have been prima facie obvious to the skilled artisan at the time of filing to express Cas9 and IL-1alpha and IL-1beta specific gRNAs as taught by Daniels et al. in view of Horai et al. using one or two AAV5 vectors in order to knockout the IL-1 alpha and IL-1beta genes in a cell with a reasonable expectation of success as the use of AAV viral vectors encoding Cas9 and an sgRNA has been proven to be predictably effective in gene editing, and the substitution of an AAV viral vector encoding Cas9 and sgRNA for a Cas9/sgRNA riboprotein complex specific represents nothing more than the substitution of one art recognized equivalent for another with predictable results.  

The rejection of previously pending claim 81 under 35 U.S.C. 103 as being unpatentable over Daniels et al. (2017) Scientific Reports, Vol. 7, 17077, DOI:10.1038/s41598-017-17387-x, pages 1-12, in view of Lau et al. (2017) F1000Research 2017, 6(F1000 Faculty Rev):2153, pages 1-21 (doi:10.12688/f1000research.11243.1), as applied to claims 65-69, 76, 78-79, 83, and 85 above, and further in view of Ortinski et al. (2017) Mol. Ther.:Methods & Clinical Development, Vol. 5, pages 153-164, is withdrawn in view of the cancellation of this claim.

The rejection of previously pending claim 82 under 35 U.S.C. 103 as being unpatentable over Daniels et al. (2017) Scientific Reports, Vol. 7, 17077, DOI:10.1038/s41598-017-17387-x, pages 1-12, in view of Lau et al. (2017) F1000Research 2017, 6(F1000 Faculty Rev):2153, pages 1-21 (doi:10.12688/f1000research.11243.1), as applied to claims 65-69, 76, 78-79, 83, and 85 above, and further in view of Gopallapa (2018) Nuc.Acid.Res., Vol. 46(12), e71, pages 1-12, published online 3/23/18, is withdrawn in view of applicant’s cancellation of this claim. 

New claims 88 and 94 are newly rejected under 35 U.S.C. 103 as being unpatentable over Horai et al. (1998) J Exp Med, Vol 187, page 1463–1475, in view of Daniels et al. (2017) Scientific Reports, Vol. 7, 17077, DOI:10.1038/s41598-017-17387-x, pages 1-12, and Lau et al. (2017) F1000Research 2017, 6(F1000 Faculty Rev):2153, pages 1-21 (doi:10.12688/f1000research.11243.1), as applied to claims 66, 84-85, and 92 above, and further in view of U.S. Patent Application Publication 2009/0291081 (2009), hereafter referred to as Hsieh et al.
The teachings of Horai et al. in view of Daniels et al. and Lau et al. for making compositions comprising AAV vector(s) encoding Cas9 and gRNA which target IL-1alpha and/or IL-1beta and are capable of inactivating both genes in a cell in vivo with a reasonable expectation of success have been set forth in detail above. 
Horai et al. in view of Daniels et al. and Lau et al. differ from the instant products of claims 88 and 94 in that Horai et al. and Daniels et al. teach to inactivate mouse IL-1alpha and/or IL-1beta genes rather than human IL-1alpha and/or IL-1beta genes. However, as noted above, both Horai et al. and Daniels et al. teach that IL-1alpha and IL-1beta are major mediators of inflammation and are involved in various pathological inflammatory conditions. Hsieh et al. supplements Horai et al., Daniels et al., and Lau et al. by teaching that high levels of IL-1alpha and IL-1beta are major mediators of inflammatory disease in humans and teaches to treat inflammation in humans by inhibiting IL-1alpha and IL-1beta (Hsieh et al., paragraphs 3, 5, and 7). Hsieh et al. further teaches that DNA encoding human IL-1alpha and IL-1beta were known in the prior art and provides references for these sequences (Hsieh et al., paragraph 4). Thus, based on the motivation provided by Hsieh et al. to inhibit human IL-1alpha and human IL-1beta in order to prevent/treat inflammation in humans, and the further teachings of Hsieh et al. that the sequences of human IL-1alpha and human IL-1beta were known in the prior art, it would have been prima facie obvious to the skilled artisan at the time of filing to develop a Crispr/Cas9 AAV vector system comprising an AAV5 vector(s) encoding Cas9 and gRNA which target human IL-1alpha and human IL-1beta as taught by Horai et al., Daniels, and Lau et al. to order to inactivate human IL-1alpha and human IL-1beta in human cells with a reasonable expectation of success. 

Claim Objections

Claims 73, 87, 89, 93, and 95 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633